 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MAXINE M. SOLOMON,                               Case No. 1:18-cv-00615-BAM (PC)
12                       Plaintiff,                    ORDER DENYING MOTION TO ADD
                                                       DEFENDANT
13           v.
                                                       (ECF No. 13)
14    S. TORRES, et al.,
15                       Defendants.
16

17

18          Plaintiff Maxine M. Solomon (“Plaintiff”) is a state prisoner proceeding pro se and in

19   forma pauperis in this civil rights action under 42 U.S.C. § 1983. Currently before the Court is

20   Plaintiff’s motion to add a defendant to this action, filed on March 12, 2019, concurrent with the

21   filing of her second amended complaint. (ECF No. 13.)

22          In her motion, Plaintiff seeks to add Officer Rubacuiva to this action based on allegations

23   of threats made on March 7, 2019. The Court construes Plaintiff’s motion as one to supplement

24   the complaint pursuant to Federal Rule of Civil Procedure 15(d).

25          Federal Rule of Civil Procedure 15(d) states, “[o]n motion and reasonable notice, the court

26   may, on just terms, permit a party to serve a supplemental pleading setting out any transaction,

27   occurrence, or event that happened after the date of the pleading to be supplemented.” Fed. R.

28   Civ. P. 15(d). Rule 15 distinguishes between supplementing and amending a complaint. In an
                                                       1
 1   amended complaint, a party may replead or add facts or claims arising prior to or

 2   contemporaneously with the allegations of the original complaint. See United States v. Hicks,

 3   283 F.3d 380, 385 (D.C. Cir. 2002); Flaherty v. Lang, 199 F.3d 607, 613 n.3 (2d. Cir. 1999). A

 4   supplemental complaint addresses matters occurring after the original complaint is filed. Fed. R.

 5   Civ. P. 15(d). “While leave to permit supplemental pleadings is favored, it cannot be used to

 6   introduce a separate, distinct and new cause of action.” Planned Parenthood of So. Arizona v.

 7   Neely, 130 F.3d 400, 402 (9th Cir. 1997) (internal quotation marks and citation omitted).

 8           As asserted in the second amended complaint filed concurrent with this motion, Plaintiff

 9   alleges that Defendant Torres filed a false rules violation report against Plaintiff on July 22, 2017.

10   Plaintiff’s proposed supplemental allegations arise from events that took place nearly two years

11   later, between Plaintiff and a new defendant. Specifically, Plaintiff alleges that on March 7,

12   2019, Officer Rubacuiva threatened to activate her personal alarm and to accuse Plaintiff of

13   threatening Officer Rubacuiva’s life if Plaintiff did not drop the lawsuit against Defendant Torres.

14   (ECF No. 13.)

15           Although Plaintiff’s factual allegations against Officer Rubacuiva reference the pendency

16   of this action, this is not sufficient for the Court to find that the underlying claims are related.

17   Allowing Plaintiff to add this separate, distinct, and new claim against a new individual would not

18   serve the interests of judicial economy and convenience, and the proposed claim is simply not

19   sufficiently related to the present claim concerning Defendant Torres to support allowing leave to

20   supplement. Planned Parenthood, 130 F.3d at 402.
21           Accordingly, Plaintiff’s motion to supplement the complaint, (ECF No. 13), is HEREBY

22   DENIED. Plaintiff’s second amended complaint will be screened in due course.

23
     IT IS SO ORDERED.
24

25       Dated:     November 19, 2019                            /s/ Barbara    A. McAuliffe                _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          2
